STUMBO, Justice,
dissenting.
Respectfully, I must dissent. As noted by the Court of Appeals, the affidavit in support of the search warrant lacked any information detailing when the evidence sought was seen at the searched location, and whether that material was probably still there. The only specific dates referred to were the date on which the affiant received the anonymous call that precipitated the investigation (October 1989) and the month and year in which Ms. Clark, appellee’s former billing clerk, began her employment (August 1984). This was more than five years before the search. There was nothing in the affidavit that indicates her information was more recent than that date. I would affirm the Court of Appeals’ conclusion that “[tjhere is a complete lack of information that would create probable cause for the belief that records supporting the alleged Medicaid fraud were on the premises at the time of the search.”
While I recognize that the warrant at issue here predates this Court’s opinion in Crayton v. Commonwealth, Ky., 846 S.W.2d 684 (1993), it demonstrates the inherent danger in that ruling predicted by Chief Justice Stephens:
With the majority’s decision, any incentive on behalf of the police to devote great care and attention to providing sufficient information to establish probable cause is lost.... Today’s decision will encourage representatives of the Commonwealth to become slovenly, less careful and less prepared in their work.
Crayton, supra, at 691 (Stephens, C.J., dissenting).
I would affirm the decision of the Court of Appeals.
STEPHENS, C.J., joins in this dissent.